Citation Nr: 1223956	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-32 824	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches.

3. Entitlement to an effective date prior to April 5, 2000 for a 30 percent disability rating for left maxillary sinusitis, chronic, also diagnosed as allergic sinusitis, evaluated as 10 percent disabling from November 24, 1993. 

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity (leg and foot), claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity (leg and foot), claimed as secondary to diabetes mellitus.



7. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2008, the RO effectuated an August 2008 Board decision granting an increased, 30 percent, disability rating for chronic maxillary sinusitis, effective April 5, 2000. The Veteran timely appealed the assigned effective date. In September 2009, the RO denied a TDIU. 

In May 2011, the RO issued a rating decision denying entitlement to service connection for high cholesterol, peripheral neuropathies of the bilateral lower extremities, headaches, and allergies. However, in a December 2011 rating decision, the RO granted entitlement to service connection for allergies. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to the claim for allergies so that claim is no longer before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for high cholesterol is decided. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

Medical tests confirm that the Veteran experiences high cholesterol, but that is not a disease or injury that may be considered a disability for VA compensation purposes.


CONCLUSION OF LAW

There is no probative evidence that high cholesterol is the manifestation of a disease or injury eligible for VA compensation purposes. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran was notified in a September 2010 letter of the information and evidence needed to substantiate a claim for service connection. Kent v. Nicholson, 20 Vet. App. 1 (2006). This letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of her claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records identified as pertinent to the claim herein decided have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. No examination is necessary. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2011). VA only must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d). 

The Federal Circuit has determined that there must be "medically competent" evidence of a current disability, but "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010). However, the Waters decision also held that a conclusory and generalized lay statement does not suffice to meet the standard of subsection (B) because that would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, there is no medically competent evidence that the Veteran experiences a current disability manifesting as high cholesterol. Further, the Veteran's conclusory lay statements are the only evidence supporting her claim and she is not competent to render a medical opinion. Colantonio, 606 F.3d 1378. VA is not required to afford the Veteran an examination for her claim for service connection. Waters, 601 F.3d at 1278-1279. 

There is no indication that additional pertinent evidence is available or that any additional notice should be provided. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection

The Veteran contends that she experienced weight gain during service; that weight gain was a manifestation of diabetes mellitus, and she now experiences high cholesterol as a result of diabetes. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). Although the Veteran has a pending claim of entitlement to service connection for diabetes, the outcome of that claim is irrelevant to her claim for service connection for high cholesterol. High cholesterol is not a disability for which service connection can be granted so her claim must be denied as a matter of law. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:




(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran has been diagnosed with high cholesterol. Hyperlipidemia is the general term for elevated concentrations of any or all of the lipids in the plasma, including hypercholesterolemia, or excessive cholesterol in the blood. Dorland's Illustrated Medical Dictionary, 899, 903 (31st ed. 2007). Hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable. Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities. See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996). Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As there are no symptoms, other manifestations, or deficits in bodily functioning associated with the laboratory finding of high cholesterol, it is not a disability within the meaning of the law granting compensation benefits. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011). Further, the Veteran has not argued that her high cholesterol is, alone, symptomatic.

In the absence of proof of a current disability, there can be no valid claim. Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). High cholesterol is not a disease or injury that may be considered a disability for VA compensation purposes. See 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a) . 

As high serum cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection for high cholesterol must be denied. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability); see also 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 ; 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).


ORDER

Service connection for high cholesterol is denied.


REMAND




The claims file reflects that pertinent evidence remains outstanding; the Veteran has not received legally sufficient notice, and additional procedure development is mandated by law.

The last VA and military medical records within the claims file were generated on April 13, 2011 and October 15, 2011, respectively. While this case is in remand status, the RO/AMC must obtain any updated treatment records from VA and Tricare.

The Veteran has also reported receiving private medical treatment from Caedel Medical Group, Tenet Health System, Coastal Orthopedics, Pain Management of Wilmington, Wilmington Orthopedic, Carolina Counseling Center, Cognitive and Behavioral Therapy Center, Doctors Immediate Care, New Hanover Regional Medical Center, Anesthesia Pain Clinic, and the Neurosurgery Department of Duke University Medical Center. The RO/AMC must provide the Veteran with authorization forms for the release of any pertinent treatment records. As records from Morrow Healthcare are within the claims file and reflect ongoing treatment, the RO/AMC also must provide her with an authorization form for the release of any records generated by this provider after January 2011.

The claims file reflects that the Veteran has not received legally adequate notice in  reference to her claim for an earlier effective date. Specifically, she has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send her a corrective letter.

The Veteran submitted a May 2011 notice of disagreement (NOD) with an earlier May 2011 rating decision that denied entitlement to service connection for multiple claimed disabilities including diabetes mellitus. Although the NOD specifically included diabetes mellitus, the Statement of the Case promulgated by the RO in November 2011 omitted that issue. The claim of entitlement to service connection for diabetes must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). 

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the bilateral extremities secondary to diabetes mellitus. As the Board has remanded the claim of entitlement to service connection for diabetes, it cannot render a decision on the claims for peripheral neuropathy. Those claims are inextricably intertwined with the Veteran's claim of entitlement to diabetes. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

The remanded claims for service connection are also inextricably intertwined with the Veteran's claim for a TDIU since entitlement to TDIU is determined by the level of impairment of all service connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16. Further, the claims file reflects that additional employment evidence must be obtained. The Veteran submitted identical letters from her employer, Peach State Starbase, dated March 2006 and October 2010. These letters state that she is a part-time employee without benefits and is responsible for teaching fifth grade students. However, a Request for Employment Information (VA Form 21-4192) completed by Peach State Starbase in August 2009 states that she is an administrative employee who works 40 hours a week. The Veteran has contended that her disabilities frequently render her unable to perform her job duties. As the differences between the 2006, 2009, and 2010 statements reflect that her duties may have changed and her employer may have made accommodations due to her disabilities, the RO/AMC must send Peach State Starbase another Request for Employment Information.





Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather outstanding records of VA medical treatment - records generated after April 13, 2011 - and associate them with the claims file.

2. Take appropriate steps to obtain any pertinent Tricare treatment records generated after October 15, 2011 and associate them with the claims file. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3. Concurrent with the above, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession. The records requested must specifically include, but are not limited to, records from: 

a. Morrow Healthcare (generated after January 2011);

b. Caedel Medical Group;

c. Tenet Health System;

d. Coastal Orthopedics;

e. Pain Management of Wilmington;

f. Wilmington Orthopedic;

g. Carolina Counseling Center;

h. Cognitive and Behavioral Therapy Center;

i. Doctors Immediate Care;

j. New Hanover Regional Medical Center;

k. Anesthesia Pain Clinic; and 

l. The Neurosurgery Department of Duke University Medical Center. 

4. While providing the Veteran with this opportunity to submit additional information, ensure that she receives notice meeting the requirements of Dingess (cited to above) in specific regard to her claim for an earlier effective date.

5. Send a Request for Employment Information (VA Form 21-4192) to the Veteran's employer, Peach State Starbase. Seek clarification as to the nature of the Veteran's duties and: whether she is a full or part time employee; if her duties have changed over the course of her employment; and the nature of any employment accommodations made for her as the result of disability.

6. Issue the Veteran a Statement of the Case, accompanied by notification of her appellate rights, which addresses the issue of entitlement to service connection for diabetes mellitus. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects her appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

7. Readjudicate the Veteran's appealed claims. If the claims are not granted in full, the Veteran and her representative, if any, must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


